BUY-OUT AGREEMENT

This Buy-Out Agreement ("the Agreement") is entered into by and between Denmark
Bancshares, Inc., Denmark State Bank and Mark Looker.

1. The Bank. For purposes of this Agreement and unless specifically stated
otherwise, all references to "the Bank" include Denmark Bancshares, Inc.,
Denmark State Bank, Denmark Agricultural Credit Corporation, and Denmark
Investments, Inc.

2. Resignation. Mr. Looker agrees that, effective November 29, 2008, the Bank
will buy-out his employment and the rights arising out of his employment. He
agrees that he will sign a reasonable letter(s) of resignation in which he
resigns his employment and all other positions that he holds with the Bank,
including, but not limited to, his positions as an officer and/or a member of
the Boards of Directors of Denmark State Bank, Denmark Bancshares, Inc., and
Denmark Investments, Inc. Mr. Looker's resignation from those positions will be
effective on November 29, 2008.

3. Consideration. In exchange for the promises, representations and other
consideration provided by Mr. Looker under this Agreement, the Bank will provide
Mr. Looker with the following:

a. The Bank will pay to Mr. Looker the sum of $6,152.

b. The Bank will pay to Mr. Looker the additional sum of $2,000 which is
equivalent to the meeting fees for the next four meetings of the Bancshares
board of directors.

c. The Bank will pay to Mr. Looker the additional sum of $4,640 which roughly
approximates a pro rata share of the employee profit sharing amount that Mr.
Looker might have received had his employment with DSB continued through the end
of the year.

d. Within ten days after the expiration of the revocation period described in
paragraph 10 below, or on December 1, 2008, whichever date is later, and
provided that Mr. Looker is still, at that time, an "eligible individual" within
the meaning of 26 U.S.C. 223, the Bank will make a contribution to Mr. Looker's
family Health Savings Account (DSB Acc. No. 6-106-320) in the amount of $5,700.
If Mr. Looker is not an "eligible individual" at that time, then, instead of
making that payment to Mr. Looker's Health Savings Account, the Bank will make
such payment directly to Mr. Looker.

e. Provided that Mr. Looker is still an "eligible individual" within the meaning
of 26 U.S.C. 223 on January 2, 2009, the Bank will, at that time, make an
additional contribution to Mr. Looker's family Health Savings Account (DSB Acc.
No. 6-106-320) in the amount of $6,900. If Mr. Looker is not an "eligible
individual" at that time, then, instead of making that payment to Mr. Looker's
Health Savings Account, the Bank will make such payment directly to Mr. Looker.

f. For the twelve month period immediately following the end of Mr. Looker's
employment or until Mr. Looker finds alternative employment which provides him
and his spouse with health insurance benefits, whichever comes first, the Bank
will pay Mr. Looker a sum equal to the cost he will incur under COBRA to
continue medical insurance coverage for him and his family under the Bank's
employee medical insurance plan.

g. The Bank will pay reasonable costs incurred by Mr. Looker in his efforts to
acquire a license from the State of Wisconsin to sell securities and/or give
financial consulting advice. Specifically, the Bank will pay up to a total of
$1,500 directly to the institution of Mr. Looker's choice for class tuition,
exam taking fees and licensing fees that Mr. Looker incurs in the process of
obtaining such a license.

The payments set forth in subparagraphs a., b., and c., above will be paid to
Mr. Looker on or about January 2, 2009. To the extent required by law, such
payments and the payments made under subparagraph f. above, will be subject to
taxes and other withholdings. Furthermore, if it is determined that Mr. Looker
is not an "eligible individual" as set forth in subparagraphs d. or e. above and
if the payments made to Mr. Looker under either one or both of those
subparagraphs is made directly to Mr. Looker rather than to his Health Savings
Account, then those payments will also be subject to taxes and other
withholdings. If payments under subparagraphs d. and/or e. are properly made to
Mr. Looker's Health Savings Account, then, except as otherwise required by law,
no sums will be withheld from such payments. Similarly, unless required by law,
no withholdings will be taken from payments under subparagraph g.

To the extent that the Internal Revenue Service or any other taxing authority
determines that the Bank has failed to properly withhold from any of the
payments made to Mr. Looker under this Agreement, and to the extent that the
Bank ultimately pays any such withholdings or associated interest or penalties,
Mr. Looker agrees to indemnify the Bank and to reimburse the Bank for all such
withholdings, interest and penalties, except to the extent that such
withholdings represent the employer share of FICA and FUTA taxes.

4. Release of Claims - Mr. Looker. In exchange for the benefits listed above,
Mr. Looker waives and releases the Bank and its owners, successors, assigns,
subsidiaries, affiliated companies, agents, shareholders, employees, insurers,
officers, and directors from any and all liability, damages, losses, and claims
arising out of his relationship with the Bank, his employment with the Bank, and
his separation from employment through the date of this Agreement. Such release
includes any claims that those parties:

a. Violated any personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing;

b. Discriminated against Mr. Looker on the basis of his race, color, sex,
national origin, ancestry, disability, religion, age, sexual orientation,
marital status, parental status, source of income, or entitlement to benefits in
violation of any local, state, or federal law, constitution, ordinance, or
regulation, including, but not limited to, the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act of 1964, the Equal Pay Act, the Americans
with Disabilities Act, the Family Medical Leave Act, the Fair Labor Standards
Act, the Employee Retirement Income Security Act, the Wisconsin Fair Employment
Act, or any amendments to those laws; and/or

c. Violated any public policy or common law (including claims for retaliatory
discharge, negligent hiring, retention or supervision, misrepresentation,
fraudulent inducement, defamation, intentional or negligent infliction of
emotional distress and/or mental anguish, intentional interference with
contract, negligence, detrimental reliance, and/or promissory estoppel).

Excluded from this release are any claims which cannot be waived by law, such as
the right to file a charge with, or participate in an investigation conducted
by, certain government agencies. However, Mr. Looker is waiving his right to any
monetary recovery should any agency (such as the Equal Employment Opportunity
Commission) pursue any claims on his behalf.

5. Release of Claims - the Bank. In exchange for Mr. Looker's release of claims
set forth above, the Bank, its owners, successors, assigns, subsidiaries,
affiliated companies, agents, shareholders, employees, insurers, officers and
directors do hereby release Mr. Looker from any and all liability, damages,
losses, and claims arising out of his relationship with the Bank. Excluded from
this release is the indemnity/reimbursement provision in the final paragraph of
paragraph 3., above, and any claims which cannot be waived by law (i.e.
malfeasance).

6. Confidentiality. For the eighteen month period that follows the end of his
employment with the Bank, Mr. Looker agrees that he will not, directly or
indirectly, use any Confidential Information or disclose any Confidential
Information to any third party, or permit access to Confidential Information by
any third party without the prior written consent of the Bank. For purposes of
this Agreement, the term "Confidential Information" is all non-public
information that has economic or competitive value regarding the business,
finance, customers, personnel and other operations of the Bank. Without limiting
this definition, the following are examples of Confidential Information:

Marketing and Sales

: Marketing data, marketing plans and strategies, customer lists, and terms and
conditions of contracts with clients, outside customers, vendors or other
parties.



Operations

: Computer codes, security codes, information regarding security arrangements,
information concerning alarm systems, keys and key codes, lock combinations,
building access information, lists of vendors and suppliers, and vendor and
supplier information.



Finance

: Payroll and employee pay rates, benefits, bonuses or other compensation;
shareholder distributions or stock values; retirement plan information; all
financial reporting and general ledger information; all audit results; all tax
information (income tax, sales tax, payroll tax, etc.); receivable/payable terms
with vendors; cost accounting information; and all information regarding the
general financial condition of the Bank.



Human Resources

: Employee information (including home addresses, telephone numbers, and
personal information), employment agreements (including arrangements for
resignation/termination), new hire arrangements, staffing plans, layoff plans,
disciplinary procedures, personnel files, medical information, employee 401(k)
and pension account information, and investigations.



Executive

: Management communications (including memos of managerial meetings),
communications regarding or reflecting board meetings or decisions of the board,
financial forecasts, business plans, competitive strategies, market analysis,
consultants' reports, legal activities or matters, strategies on pending or
threatened lawsuits, and related information.



Miscellaneous

: Communications with consultants and attorneys, and information regarding
internal investigations. Mr. Looker further agrees to keep the existence and
terms of this Agreement confidential and not disclose them to any other person
except for immediate family members and legal counsel, provided however, that,
before he discloses any such information, he will inform any counsel or
immediate family members about this confidentiality restriction and will require
their consent to this provision.



Excluded from the definition of "Confidential Information" is information that
is generally available to the public through no fault of Mr. Looker, information
that Mr. Looker develops independently, or information that Mr. Looker obtains
from a third party where that third party was not restricted in the disclosure
of that information.

7. Trade Secrets. With regard to information defined as a "trade secret" by
state or federal law, Mr. Looker agrees that he will not use or disclose any of
the Bank's trade secrets for so long as such information qualifies as a trade
secret under law. If Mr. Looker has any question regarding whether a particular
piece of information is a trade secret, then he agrees that he will contact and
consult with the Bank before he discloses that information.

8. Designated Bank Spokesmen. In order to avoid confusion, the Bank designates
its counsel, Frederick Schmidt or Ross Townsend of Liebmann, Conway, Olejniczak
& Jerry, S.C., to act as its spokesman for all issues arising out of the
administration of this Agreement. (The current telephone number for Liebmann,
Conway, Olejniczak & Jerry is 920-437-0476). The Bank may designate alternate or
additional spokesmen in the future, and will notify Mr. Looker, in writing, of
any change to its designated spokesmen under this Agreement. Mr. Looker
understands and agrees that no one other than the Bank's designated spokesman
has authority to speak on behalf of the Bank with regard to the administration
of this Agreement.

9. Remedies. If Mr. Looker violates any provision of this Agreement, then, in
addition to all other remedies available at law or in equity, the Bank will have
the right to revoke this Agreement, immediately stop making payments and
providing benefits, recover any payments or benefits already paid to Mr. Looker,
and recover any other losses resulting from the breach, including reasonable
legal fees incurred in enforcing the Agreement.

10. Time for Consideration of Agreement and for Revocation. Mr. Looker has
twenty-one days in which to consider this Agreement. If he elects to accept this
Agreement, he must sign the document and return it to:

Ross W. Townsend

Liebmann, Conway, Olejniczak & Jerry, S.C.

231 S. Adams St.

Green Bay, Wisconsin 54301

Mr. Looker may choose to sign this Agreement at any time prior to the expiration
of the twenty-one day period. During the seven day period immediately after Mr.
Looker signs this Agreement, he may change his mind and revoke the Agreement if
he does so in a writing delivered to Mr. Townsend at the above address. That
writing must be signed and postmarked no later than the seventh day after the
date on which Mr. Looker signs the Agreement. This Agreement will not become
effective or binding until seven days after Mr. Looker signs it.



11. Attorney. The Bank advises Mr. Looker to consult with an attorney before he
signs this Agreement.



12. Miscellaneous.

a. Mr. Looker acknowledges that he is entering into this Agreement knowingly,
voluntarily, and with full knowledge of its significance, and that he has not
been coerced, threatened, or intimidated into signing this Agreement.

b. Mr. Looker understands that this Agreement is not an admission of any
wrongdoing by the Bank, and that the Bank expressly denies that it has violated
any law, statute, ordinance, regulation, or contract, or that it has otherwise
engaged in any wrongful conduct or act. Similarly, the Bank understands that
this Agreement is not an admission of any wrongdoing by the Mr. Looker, and Mr.
Looker expressly denies that he has violated any law, statute, ordinance,
regulation, or contract, or that he has otherwise engaged in any wrongful
conduct or act.

c. The parties agree that this Agreement shall not be construed to render either
party a "prevailing party" within the meaning of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act of 1967, the Fair Labor Standards Act,
the Wisconsin Fair Employment Act, the Employee Retirement Income Security Act
of 1974 (ERISA), or under any other law, statute or ordinance. All parties are
responsible for their own attorney's fees.

d. This Agreement supersedes any prior agreements or understandings between the
Bank and Mr. Looker, and all prior contracts or agreements shall be void and
unenforceable.





13. MR. LOOKER ACKNOWLEDGES THAT HE HAS READ AND UNDERSTANDS THIS AGREEMENT,
THAT THE BANK HAS ADVISED HIM TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT, THAT HE HAS HAD THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF HIS
CHOOSING, AND THAT HE UNDERSTANDS THAT THIS AGREEMENT IS A FULL AND FINAL
RELEASE OF ANY AND ALL CLAIMS THAT HE MAY HAVE AGAINST THE BANK, WHETHER THOSE
CLAIMS ARE KNOWN TO HIM OR NOT.





IN WITNESS WHEREOF, the Bank and Mr. Looker have executed this Agreement.

DENMARK BANCSHARES, INC.

By: _________________________________________________________

Title: _______________________________________________________

Date: __________________

DENMARK STATE BANk

By: _________________________________________________________

Title: _______________________________________________________

Date: __________________

 

 

 

_______________________________________________________

MARK LOOKER

Date: _________________

 

420729